By the Court.
If there was any error, prejudicial to the defendant, in the proceedings below, it was in rendering judgment for the plaintiff for the sum of forty cents, But the defendant did not appeal from or allege exceptions to that judgment. The only appeal before us is from the order of the Superior Court affirming the decision of the clerk disallowing costs to the defendant. The judgment in the action standing for the plaintiff, the defendant is not entitled to costs.

Order disallowing costs affirmed.